Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered July 22, 2015. The order denied the motion of plaintiff for a default judgment against defendants Nelda Lawler, M.D., and Teresa Chau, M.D.
It is hereby ordered that said appeal is unanimously dismissed with costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Whalen, P.J., Smith, Centra, Troutman and Scudder, JJ.